Citation Nr: 1429714	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include secondary to herbicide exposure.  

2.  Entitlement to service connection for stroke residuals, to include secondary to hypertension.  

3. Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from July 29, 2011.

4.  Entitlement to an increased evaluation in excess of 10 percent for atherosclerotic heart disease since July 29, 2011.



REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Providence Rhode Island and Hartford, Connecticut.  Jurisdiction of the claims file rests with Hartford RO.

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's updated VA outpatient treatment records are located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board must remand the issue of hypertension for a VA examination in order to fulfill the duty to assist.  As the issue of a stroke is inextricably intertwined with hypertension, the Board must remand this as well.  As the issue of atherosclerotic heart disease is inextricably intertwined with stroke residuals, the Board must remand this as well.  There are also recent medical records that must be obtained.  

Here, the Veteran has been diagnosed with hypertension.  While he has claimed this disability as a result of exposure the herbicides, VA must consider all theories of entitlement.  He has a notation of high blood pressure in his April 1968 entrance examination for service, which he stated had resolved by then.  There is also a notation of high blood pressure on his February 1970 exit examination.  The Veteran and his representative believe that his current hypertension is a result of his military service.  As no opinion has been offered by VA or a private examiner, there is insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006.  

VA received a November 2013 letter from the Veteran's representative stating that the Veteran had experienced a heart attack in the week of November 11, 2013 and had two stents implanted as part of ongoing VA treatment.  As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Finally, the Veteran contends that his PTSD is worse since his last VA examination.  In addition, it appears there are PTSD treatment records that are not of record. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should request all relevant updated VA treatment records, to include from West Haven Connecticut regarding the Veteran's recent heart attack and stent insertion.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  After #1 has been completed, the Veteran should be afforded a VA examination to address the nature and etiology of his hypertension disability.  The examiner must review the claims file including the Virtual VA file and note such review in the examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is related to his active service.  This includes direct, secondary and presumptive service connection.  

Then, the RO should consider the Veteran's stroke claim.  Any necessary development, including an examination and opinion whether it is at least as likely as not (at least a 50 percent probability) related to service, including direct, secondary and presumptive service connection should be completed.  

Then, the RO should also consider the severity of the Veteran's atherosclerotic heart disease.  Any necessary development, including an examination with METs testing or opinion should be completed.  

All opinions expressed by the examiners must be accompanied by a complete explanation, with citation to relevant medical findings.  If any examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

3.  After completion of #1 above, the Veteran should also be schedule for examination for his PTSD to determine the severity of such.  The examiner should note all symptoms and address how the Veteran's PTSD affects his social and work ability. All opinions expressed by the examiners must be accompanied by a complete explanation, with citation to relevant medical findings.  If any examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

 


